Citation Nr: 0518278	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-22 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
December 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The RO denied service connection for a right 
knee disorder.  As well, the RO determined that new and 
material evidence had not been presented to reopen previously 
denied claims for service connection for a low back disorder 
and PTSD.

The Board remanded the case to the RO in July 2001 for 
additional development and consideration.  The RO since has 
returned the case to the Board for continuation of appellate 
review.  

For the reasons discussed below, the Board will reopen the 
claim for service connection for a low back disorder and then 
remand this claim to the RO for further development and 
consideration - including readjudicating this claim on the 
full merits (i.e., on a de novo basis).  The remand will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  The Board will decide his other claims in their 
entirety.




FINDINGS OF FACT

1.  In an unappealed decision dated in April 1979, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
this claim.  

3.  In an unappealed decision dated in November 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

4.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

5.  A right knee disorder was not present during service or 
within one year after service, and the weight of the medical 
evidence establishes that a right knee disorder is not 
causally related to service-connected residuals of a left 
knee injury.


CONCLUSIONS OF LAW

1.  The April 1979 decision of the RO denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).



3.  The November 1997 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

4.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

5.  A right knee disorder was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate 


the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
August 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  As to private 
medical records, the veteran referred to treatment for PTSD 
from Cooley Dickinson Hospital Annex and the MA Mental Health 
Association.  He was requested to complete medical releases 
providing sufficient detail so the RO might contact these 
medical providers and obtain these records.  Alternatively, 
he was offered the option of sending these records to the RO 
himself.  Unfortunately, however, he did not reply to the 
RO's request for this private medical information.  



Additionally , the veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of August 2004, which 
obviously was sent after the RO's initial November 1999 
decision denying service connection for a right knee disorder 
and determining that new and material evidence had not been 
presented to reopen claims of service connection for a low 
back disorder and PTSD.  But that initial decision occurred 
prior to even the VCAA becoming law (which did not happen 
until the following year, in November 2000).  It therefore 
stands to reason that the RO did not have any obligation to 
provide VCAA notice when initially adjudicating these claims 
because the law had yet to even take effect.

Also bare in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in January 2005 (wherein the RO readjudicated the 
claims in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the September 2004 SSOC, to submit 
additional evidence before the case was certified to the 
Board.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Slip op. at 15 (quoting McDonough 
Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  
Failure to provide notice before the first adverse decision 
by the AOJ would not have the natural effect of producing 
prejudice, and therefore, prejudice must be pled as to this 
deficiency.  Slip op. at 24.).



The Court held in Pelegrini II (as it had in Pelegrini I) 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel, however, recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the August 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claims.  The 
August 2004 VCAA letter requested that he provide or identify 
any evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).



Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).



The service records that are available must support and not 
contradict the veteran's lay testimony concerning the 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

As already alluded to, the veteran submitted his petitions to 
reopen his claims for service connection for PTSD and a low 
back disorder prior to August 29, 2001.  According to the 
definition prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen the Claim for Service 
Connection for a 
Low Back Disorder

The RO denied service connection for a low back disorder in 
April 1979.  The RO informed the veteran of that decision, 
but he did not appeal it.  The April 1979 decision is the 
last final denial of the claim on any basis.  So the Board's 
analysis of the evidence starts from that point.  Regarding 
the issue of service connection for a low back disorder, 
evidence added to the record since that April 1979 RO 
decision includes VA medical records and a report from a 
private chiropractor.  

The additional medical records confirm the veteran now has X-
ray evidence of straightening of his lumbar spine due to 
muscle spasm.  Also, he apparently now has a history of 
longstanding, recurrent low back pain.  By contrast, the 
available evidence at the time of the April 1979 decision did 
not indicate the presence of lumbar muscle spasm.  As well, 
the evidence available in April 1979 indicated only one 
isolated episode of low back pain during service.  And that 
evidence provided no definitive medical opinion linking what 
was described as a minimal low back strain, during a VA 
examination shortly after service (by ~2 months), to any 
event or occurrence of service.  Note, however, the diagnosis 
at the conclusion of that VA examination was "chronic" low 
back strain, which is consistent with the more recent 
evidence confirming the veteran still has low back pathology, 
so possibly related to his service in the military.



Consequently, the evidence added to the record since April 
1979 arguably provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability" and, as such, is new and material and sufficient 
to reopen his previously denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

This claim is being remanded to the RO for further 
development, followed by readjudication on the full merits 
(i.e., on a de novo basis).


New and Material Evidence to Reopen the Claim for Service 
Connection for PTSD

The RO denied service connection for PTSD in November 1997.  
The RO informed the veteran of that decision, but he did not 
appeal it.  That decision is the last final denial of the 
claim on any basis.  The Board's analysis of the evidence, 
then, starts with the November 1997 RO decision.  The Board, 
however, will first review the evidence that was before the 
RO when the veteran's claim was last considered.  The 
evidence considered in connection with the RO's November 1997 
decision included the following:  service medical records and 
VA medical records.  

In February 1978, the veteran presented to service department 
physical therapy service for treatment of left knee pain 
following surgery.  It was reported that he had been hit by a 
car in early December 977 and been taken to a shock trauma 
unit of the University of Maryland Hospital, where knee 
surgery was performed.  He also reportedly had sustained head 
injuries, and a mini-laparatomy was performed.  Examination 
of his head and abdomen was negative.  His service department 
records showed he had active duty only in the Coast Guard, 
not the Marine Corps.  

When the veteran was examined at a VA mental health clinic in 
October 1996, he reported as a stressor that he had been 
involved in a helicopter crash during military service.  The 
diagnosis was PTSD.  Other VA medical records, dated from 
1996 to 1997, include diagnoses of dysthymic disorder and 
polysubstance abuse.  

A VA psychiatric examination was performed in August 1997.  
The examiner did not report claims file review.  The veteran 
related that he was in the Marine Corps and later ended up in 
the Coast Guard.  He denied involvement in enemy action.  
Reportedly, in 1977, he was aboard a helicopter that crashed.  
He denied a recollection of events after the crash, 
indicating only that he woke up in the hospital with multiple 
physical injuries. He related that he had been hospitalized 
for six months because of the multiple injuries sustained in 
the helicopter crash.  He also referred to a second injury, 
some months later, when he was hit by a drunken driver and 
again hospitalized.  He indicated he had recently been having 
disturbing dreams related to getting hurt or being hurt.  The 
diagnosis was PTSD.

The evidence added to the record since the RO's November 1997 
decision includes VA medical records.  VA clinical records, 
dated from 1999 to 2002, carry forward the diagnoses of PTSD 
and polysubstance abuse.  An additional diagnosis was 
schizoaffective disorder.  

A VA psychiatric examination was performed in December 2004.  
The veteran reported that he served in the Marine Corps and 
Coast Guard.  He acknowledged that he did not see combat.  
But he stated that he was hit by a motor vehicle during 
service.  He reportedly sustained head trauma and some 
fractures and required a colectomy; he was hospitalized for 
about six to twelve months after the accident.  The examiner 
pointed out reports of the veteran's service showed only duty 
in the Coast Guard, not the Marine Corps.  The veteran 
alleged as a stressor his having been run over by a car and 
then having been laid up in the hospital for a prolonged 
period of time.  He reported that he had flashbacks and 
nightmares of waking up in the hospital and not knowing if he 
was dying or dead.  



The examiner pointed out the veteran had a dysfunctional 
history that seemed clearly connected to his drinking and 
substance abuse, and apparently to some major mental illness.  
The diagnoses were schizoaffective disorder; major depression 
with psychotic features by history; alcohol and cocaine abuse 
and dependence, reported to be in early remission; and self-
report of PTSD, not documented on this examination.  

In this case, the veteran does not allege that his stressors 
are related to combat.  Consequently, since his reported 
stressor is not combat related, his lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborates the 
alleged stressors.  VA is not required to accept 
the veteran's uncorroborated account of a stressor.  

With respect to the evidence available in November 1997, the 
veteran's alleged stressor stemming from a helicopter crash 
in the Marine Corps finds no support in the record.  This is 
because he has no documented service in the Marine Corps.  
As well, there is no documented treatment in service medical 
records for traumatic injuries sustained in a helicopter 
crash.  By contrast, the record does support the occurrence 
of his alleged stressor of having been struck by a car and 
injured while in service.  

A VA examiner, who evaluated the veteran in August 1997, 
rendered a diagnosis of PTSD.  However, that diagnosis 
rested, at least in part, on the alleged stressor of the 
Marine Corps helicopter crash.  The examiner had not reviewed 
the claims file and necessarily relied on the veteran's 
credibility as a historian of events that reputedly took 
place during service.  But, as mentioned, VA adjudicators are 
not required to grant service connection for PTSD (or, in 
this particular case, even reopen a claim) because a 
physician accepted as credible the veteran's description of 
his service experiences and diagnosed PTSD.  Godfrey, 8 Vet. 
App. at 121.

The additional evidence added to the record since the RO's 
November 1997 decision is new, as it contains the December 
2004 VA psychiatric examination that provided much greater 
depth than before about the veteran's current psychiatric 
disability picture and the impact of his alleged stressors on 
his current mental status.  In this regard, the December 2004 
VA examiner provided significant detail in a narrative about 
the veteran's medical history, thus indicating claims file 
review.  The physician, who had the opportunity to review the 
veteran's history and perform a mental status interview, 
determined the veteran did not exhibit the complex of 
symptoms to support a diagnosis of PTSD, notwithstanding the 
uncontroverted stressor of trauma from the injury sustained 
as a pedestrian during service.  Rather, the examiner 
determined the current psychiatric disability picture was 
more consistent with a psychotic illness, coupled with the 
effects of substance abuse.

The additional evidence added to the record since November 
1997 in the form of the veteran's statement asserting that he 
has PTSD attributable to alleged stressors in service is not 
new, but merely cumulative of evidence already of record.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992) (evidence is 
not new when veteran merely reiterates arguments previously 
made).  Moreover, his assertion, even if new, amounts to an 
opinion about a matter of medical causation.  And lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

The Board notes that the VA examiner, in the December 2004 
report, mentions the veteran's failure to provide 
documentation regarding claimed treatment for PTSD by two 
private medical providers.  As previously mentioned, VA 
attempted to obtain such records in the exercise of its duty 
to assist, but the veteran neither provided detail to help VA 
contact these medical sources, nor did he furnish the records 
himself.  



The Court has held that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  So, here, VA must consider his petition to reopen 
absent any possible helpful information that might have been 
gleaned from records of this claimed private medical 
treatment.  The net result is that the additional evidence 
added to the record since November 1997 that is new, 
nevertheless clearly is not material since it rules out the 
veteran has PTSD attributable to a stressor experienced in 
service - including the accident in question involving the 
motor vehicle.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


Merits Adjudication of Service Connection for a Right Knee 
Disorder

With respect to the right knee, service medical records 
contain no references to complaints, findings or treatment of 
right knee defects.  There also is no medical evidence of 
pathology involving the right knee, including arthritis, 
during the first year after service.

The veteran sustained left knee trauma during service and 
eventually was separated from the military because of 
resulting early post-traumatic, degenerative arthritis and 
mild laxity in his left knee, status post dislocation of this 
knee.  Service connection since has been granted for the 
residuals of this left knee injury.  The veteran does not 
contend that a right knee disorder was present in service or 
within one year after he completed service.  Instead, he 
contends that a right knee disorder developed secondary to 
his service-connected left knee disorder.

On VA examination in February 1977, clinical inspection 
showed the right knee had flexion to 140 degrees (which is 
completely normal), and no right knee pathology was otherwise 
identified.  See 38 C.F.R. § 4.71, Plate II.  In May 1986, VA 
x-ray examination of the right knee also was unremarkable.  

A VA examination was performed in August 1997.  The veteran 
reported that, beginning about 1 to 11/2 years before, he had 
developed chronic right knee pain.  Clinical inspection of 
his right knee showed no deformity or effusion.  There was 
tenderness on palpation of the medial and lateral joint 
lines.  Flexion of the knee was to 140 degrees and extension 
was to 0 degrees, so still normal.  X-rays of the right knee 
revealed minimal spurring of the tibial spines and minimal 
medial compartment narrowing, consistent with very subtle 
early changes of osteoarthritis.  There was no effusion and 
the bones appeared normal.  The diagnosis was chronic right 
knee pain.  An additional diagnosis was status post repair of 
ruptured ligaments of the left knee in 1977.  

VA x-ray examination in July 1999 showed mild degenerative 
change involving the joint compartments of both knees.  In 
addition, on the left, there were several 
well-circumscribed bony ossicles projected either at the 
joint line or lateral to the lateral femoral condyle.  This 
probably represented loose bodies.  On VA x-ray examination 
of the right knee in March 2000, it was found that bones, 
joints and soft tissues were intact.  There might be a slight 
joint effusion.  No significant degenerative change was 
noted.

On VA orthopedic examination in December 2002, the examiner 
noted the veteran's history of having had an MRI of the right 
knee in the past that showed a torn lateral meniscus.  
Clinical inspection of the right knee showed that range of 
motion was normal.  No x-ray or diagnostic imaging of the 
right knee was performed.  The diagnosis was internal 
derangement of the right knee secondary to increased stress 
placed on it by favoring the left knee.  

A VA orthopedic examination was performed in December 2004.  
It was found that the right knee was essentially normal to 
clinical inspection.

In this case, the December 2002 VA orthopedic examiner did 
not report having reviewed the veteran's claims file.  The 
Board finds noteworthy that the examiner found no right knee 
pathology on actual physical examination, yet determined 
the veteran had internal derangement of the right knee.  It 
is equally significant this physician did not order x-rays or 
other diagnostic imaging to determine whether the right knee, 
in fact, exhibited any internal derangement of joint 
structures, especially since the more recent December 2004 VA 
orthopedic examiner found no such defect.  

Also significant is that x-ray examinations of the right knee 
prior to and since December 2002 showed, at most, very subtle 
degenerative changes, but none verified internal derangement 
of joint structures of the right knee.  As well, 
physical examinations of the right knee prior to and since 
December 2002 provide no clinical evidence suggesting 
internal derangement.  Additionally, all medical reports in 
the record, with the exception of the report prepared by the 
examiner in December 2002, refer only to the episode of left 
knee trauma during service, followed by postoperative 
changes, including internal derangement.  None of the medical 
reports in the claims file, other than the report of the 
December 2002 orthopedic examination, refers to internal 
derangement of the right knee.  

In this case, there is an absence of claims file review, as 
well as an overwhelming weight of medical evidence suggesting 
internal derangement affecting only the left knee.  These 
compelling factors suggest the December 2002 examiner 
formulated a diagnosis of internal derangement of the right 
knee based on the unreliable history provided by the veteran.  
Medical opinions relating current 


disability to a service-connected disorder, which are based 
on an inaccurate factual premise, have no probative value.  
Reonal v. Brown, 5 Vet.App. 458 (1993).  See, too, Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Having reviewed the evidence in its entirety, the 
Board concludes the record does not support a grant of 
secondary service connection for a right knee disorder.

For these reasons, the claim for service connection for a 
right knee disorder, including secondary to the already 
service-connected left knee disability, must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for a low back disorder, and to 
this extent, and this extent only, the appeal is granted.  

The petition to reopen the claim for service connection for 
PTSD is denied.

The claim for service connection for a right knee disorder 
also is denied.




REMAND

With respect to the claim concerning the low back, a service 
department treatment notation of August 1977 relates the 
veteran's history of having experienced left lower back pain 
after he pushed a stranded vehicle for a distance.  
Objective physical examination showed a large area of muscle 
spasm of the left lower thoracic and lumbar region.  At a 
general physical examination in September 1978, the spine was 
evaluated as normal.  The veteran's military service ended in 
December 1978.

Only about two months later, during a VA examination in 
February 1979, the veteran reported that he still felt back 
pain.  And on clinical inspection, it was confirmed he 
experienced some discomfort in his lumbosacral area on 
forward bending.  There was no flattening of the lumbar curve 
and no paravertebral muscle spasm.  X-rays of the lumbar 
spine showed no evidence of compression fracture.  The 
pedicles, laminae and transverse processes were intact.  The 
diagnosis was minimal chronic low back strain.  

On VA examination in April 1983, the veteran again complained 
of back pain.  It was found that his back had normal 
configuration.  Tenderness was elicited in the lumbosacral 
area.  X-ray examination showed straightening of the 
lumbosacral spine, but was otherwise unremarkable.  

A statement, received from a chiropractor in 1985, refers to 
the results of x-ray examination of the veteran's spine.  The 
assessment was that the lumbar spine showed retrolisthesis of 
L4 on L5, L3 on L4, and L2 on L3, with some extension 
malpositioning present.  



A VA orthopedic examination was performed in December 2004.  
The veteran reported lower back problems and attributed them 
to an accident during service.  On physical examination, he 
attained 70 degrees of a possible 90 degrees of 
forward flexion.  There was no spasm of lumbar muscles and no 
local tenderness.  X-rays of the lumbosacral spine revealed 
no compression fracture.  There was no evidence of 
spondylolisthesis or spondylolysis, and pedicles and disc 
spaces were well preserved.  There was, however, some 
straightening of the lordotic curve, possibly due to muscle 
spasm.  The assessment was recurrent low back pain that was 
associated with mild decreased range of motion of the back.

On the current record, the Board cannot discern whether the 
veteran's now established pattern of recurrent low back pain 
is the manifestation of a chronic disorder that is related to 
an event or occurrence of his military service.  
VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
So a definitive medical nexus opinion is needed concerning 
this to decide this appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

a) Does he currently have a low back 
disorder and, if he does, what is the 
specific diagnosis? (i.e., if he has 
pain, what is the specific underlying 
condition causing his pain?)

b) After identifying the specific nature 
of his low back disorder, assuming one 
exists, is it at least as likely as not 
(i.e., 50 percent or greater probability) 
that either his low back disorder had its 
onset in service; or in the case of 
arthritis of the lumbar spine was present 
within the first post-service year; or is 
the low back disorder otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

To facilitate the opinion, the claims 
folder and a copy of this REMAND must be 
made available for the examiner's review 
of the veteran's pertinent 
medical history.  It is imperative that 
the question posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claim.

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


